Citation Nr: 0126518	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-23 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, including as due to an undiagnosed illness.

2.  Entitlement to service connection for left knee 
disability, including as due to an undiagnosed illness.

3.  Determination of initial rating for an undiagnosed 
illness manifested by right hip pain, initially rated as 10 
percent disabling.

4.  Determination of initial rating for an undiagnosed 
illness manifested by left hip pain, initially rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1989 to March 
1993, including six months and 29 days of foreign service 
which included active military service in the Southwest Asia 
theater of operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 1997 
and March 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  The June 1997 
rating decision denied entitlement to service connection for 
left knee and right knee disabilities, and granted service 
connection for undiagnosed illnesses manifested by right hip 
and left hip pain, assigning a 10 percent rating for each 
hip.  The veteran entered notice of disagreement with this 
decision (denial of service connection for knee disabilities 
and initial rating assignment for hip disabilities) in 
October 1997; the RO issued a statement of the case in 
September 2000; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in November 2000.  

In October 1997, the veteran effectively entered a claim for 
service connection for undiagnosed illnesses manifested by 
right and left knee pain.  The RO issued a rating decision in 
March 2000 denying service connection for undiagnosed 
illnesses manifested by right and left knee pain.  The 
veteran entered notice of disagreement with this decision in 
June 2000; the RO issued a statement of the case in September 
2000; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in November 2000. 


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations from August 27, 1990 to March 23, 
1991.  

2.  The veteran's reported symptoms of right and left knee 
pain and weakness have been related by medical evidence to 
known clinical diagnoses of myxoid degeneration, 
patellofemoral syndrome, and meniscus disease.

3.  The veteran did not incur a right knee or left knee 
injury or disease in service. 

4.  During the pendency of the claim, the veteran's service-
connected right and left hip disabilities have been 
manifested by not more than slight hip disability due to 
bilateral hip pain and painful motion. 


CONCLUSIONS OF LAW

1.  Right and left knee pain and weakness were not incurred 
in or aggravated by active service, including as a result of 
undiagnosed illnesses.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159). 

2.  The criteria for an initial rating in excess of 10 
percent for an undiagnosed illness manifested by right hip 
pain have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-
4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5255 
(2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159). 

3.  The criteria for an initial rating in excess of 10 
percent for an undiagnosed illness manifested by left hip 
pain have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-
4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5255 
(2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  Such assistance includes a medical examination and 
opinion if necessary to decide the claim, and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this case, the requirements of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met.  

Specifically with regard to the claims for service connection 
for right and left knee disabilities as due to undiagnosed 
illnesses, no further assistance is required because, as the 
analysis below demonstrates, the veteran is not entitled to 
service connection for knee disabilities due to undiagnosed 
illnesses as a matter of law.  Therefore, there is no 
reasonable possibility that further efforts to assist would 
aid in substantiating these undiagnosed illness claims.  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(d)(3)).  

With regard to the claims for service connection for right 
and left knee disabilities as directly incurred in service, 
the veteran was afforded a VA compensation examination of the 
knees in April 1997.  No further assistance in the form of 
additional medical examination or opinion is "necessary" to 
make a decision on the claim because there is sufficient 
medical evidence in the form of the April 1997 VA examination 
and VA outpatient treatment records to make a decision on the 
claim, and the competent evidence does not establish that the 
veteran suffered a right or left knee injury, disease, or 
event in service to which a current right or left knee 
disability could be related.  38 U.S.C.A. 
§ 5103A(d)(1),(2)(c) (West Supp. 2001); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  With regard to the initial ratings for the 
right and left hip disabilities, the veteran was afforded a 
thorough and adequate VA orthopedic examination of the hips 
in January 2000.  The evidence, including this examination 
and multiple VA outpatient treatment entries, is sufficient 
to decide the original rating claim.  

In the rating decisions and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish service connection for right and left knee 
disabilities, as directly incurred in service and as due to 
undiagnosed illnesses, and advised the appellant of what must 
be demonstrated to establish a higher initial rating for his 
service-connected right and left hip disabilities.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence which might be relevant 
to the veteran's claims, and the veteran has not identified 
any additional treatment records or other evidence which has 
not been obtained.  The appellant was afforded a personal 
hearing before the undersigned member of the Board, sitting 
at Phoenix, Arizona.  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations.  


I.  Service Connection for Left and Right Knee Disabilities 

A.  Service Connection Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2001).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (2001).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2001).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).

B.  Undiagnosed Illness Claims

The veteran contends that his bilateral knee symptomatology 
of pain and weakness is due to an undiagnosed illness which 
manifested after his service in the Persian Gulf. 

With regard to the veteran's claim for service connection for 
right and left knee pain as due to undiagnosed illnesses, the 
Board notes that in Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the United States Court of Appeals for Veterans 
Claims (Court) has held that in cases in which the law and 
not the evidence is dispositive, a claim of entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Pursuant to 38 C.F.R. § 3.317, 
service connection may be granted only for disabilities due 
to undiagnosed illnesses attributed to Southwest Asia service 
during the Persian Gulf War.  

The evidence in this case demonstrates that the veteran's 
bilateral knee symptomatology has been related to various 
diagnosed disorders.  In November 1996, the veteran 
complained of right and left knee popping out (unrelated to 
activity), clicking, giving way, tenderness, and pain, 
including pain with standing, walking up stairs, or prolonged 
sitting.  In November 1996, myxoid degeneration in the 
posterior horn of the medial meniscus of both the right and 
left knee was revealed by magnetic resonance imaging (MRI), 
upon which a VA physician based a diagnosis of myxoid 
degeneration of the right and left knee.  In July 1997, based 
on the veteran's complaints of bilateral knee pain, and 
clinical findings of crepitus and pain with patella 
compression, a VA examiner diagnosed bilateral meniscus 
disease and polyarthralgias of uncertain cause.  In November 
1997, a VA examiner found patella grind bilaterally and 
diagnosed patella femoral syndrome.  

As the veteran's bilateral knee pain and weakness have been 
attributed to diagnoses of either myxoid degeneration, 
patellofemoral syndrome, or meniscus disease, the Board must 
conclude that the veteran's claims for service connection for 
right and left knee disability under the provisions of 
38 C.F.R. § 3.317 are legally insufficient.  For these 
reasons, the Board must find that service connection for 
right and left knee disability, as a result of an undiagnosed 
illness, is not warranted.  
38 U.S.C.A. § 1117; 38 U.S.C.A. § 5107(a) (West Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.317; 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

C.  Direct Service Connection Claims for Knee Disability

The veteran contends that service connection is warranted as 
directly incurred in service because his knee pain began 
about the same time as his service-connected hip pain.  He 
contends generally that service "ruined" his knees.  His 
representative urges the resolution of any reasonable doubt 
in the veteran's favor. 

Service medical records are negative for complaints, 
findings, or treatment for a knee injury or disease in 
service.  During service in December 1992, physical 
examination was within normal limits.  At the service 
separation examination in January 1993, the veteran reported 
a one week history of bilateral knee pain and buckling (time 
of occurrence unspecified), but the examiner indicated that 
the symptoms were at that time reported as resolved.  The 
service separation examination in January 1993 found the 
veteran's lower extremities to be normal. 

In March 1993, the veteran entered a claim for service 
connection for bilateral hip pain.  On the Application for 
Compensation, the veteran wrote that he experienced various 
specific disorders, including foot pain and low back pain, 
but he did not at that time mention right or left knee pain 
or enter a claim for service connection for right or left 
knee pain.   

VA outpatient treatment records reflect that in November 1996 
the veteran for the first time presented to VA with bilateral 
knee complaints.  He gave a history of hip pain in service in 
1992, but no history of knee pain or knee injury or disease 
in service, and only a one and 1/2 year history of knee pain.  
He complained to VA of right and left knee popping out 
(unrelated to activity), clicking, giving way, tenderness, 
and pain, including pain with standing, walking up stairs, or 
prolonged sitting.  Clinical findings included decreased deep 
tendon reflexes.  The initial assessment was arthralgias 
without instability, and a MRI was ordered.  MRI in November 
1996 revealed myxoid degeneration in the posterior horn of 
the medial meniscus of both the right and left knee, with no 
evidence of meniscal tear or ligamentous damage, while X-rays 
revealed normal appearing right and left knee joints.  Based 
on the MRI findings, a VA physician diagnosed myxoid 
degeneration of the right and left knee.

In March 1997, the veteran complained of intermittent 
bilateral knee pain and paresthesia in the knees, and denied 
a history of knee trauma.  He reported a two year history of 
knee pain.  Physical examination revealed full range of 
motion of both knees and full strength.  The resulting 
diagnosis was bilateral knee pain.  Another entry in March 
1997 reflects that the veteran reported a three year history 
of knee pain.  

At a VA orthopedic examination in April 1997, the veteran 
reported that his knees began hurting in 1995 and that there 
had been no prior injury of the knees.  Examination revealed 
bilateral crepitus, positive McMurray, and pain on motion of 
the right knee.  The impression was internal derangement of 
both knees. 

In May 1997, the veteran complained of a two and 1/2 year 
history of knee pain.  In July 1997, he presented a 5 year 
history of bilateral knee pain with no history of trauma.  
Physical examination revealed minimal crepitus and pain with 
patella compression.  MRI showed some evidence of lateral 
tendency of the patella in trochanter groove.  The diagnoses 
were bilateral meniscus disease and polyarthralgias of 
uncertain cause.  

In October 1997, VA outpatient treatment records reflect that 
physical examination revealed full ranges of motion of both 
knees.  The assessment was increased knee pain secondary to 
patella femoral syndrome versus myxoid degeneration.  An MRI 
was requested. 

In October 1997, the veteran entered a claim for right and 
left knee disability as due to an undiagnosed illness.  He 
wrote that he could not explain why his knees were in their 
current condition, he had "not done anything" with his 
knees except being in service, and that he had not had 
problems with his knees before he returned from the Persian 
Gulf.  

In November 1997, VA outpatient treatment records reflect 
that physical examination revealed patella grind bilaterally.  
The assessment was patella femoral syndrome.  A March 1998 
treatment entry reflects complaints of patellofemoral pain 
and that clinical findings were within normal limits.  VA X-
ray examination of the knees in January 2000 revealed normal 
knees, with no change when compared to previous X-rays in 
November 1996.  

At a personal hearing in August 2001 before the undersigned 
member of the Board, sitting at Phoenix, Arizona, the veteran 
testified in relevant part as follows: his bilateral knee 
pain began about the same time as his hip pain; he had 
experienced bilateral knee pain since 1993 or 1994 when he 
made his initial claim for service connection, which he 
believed included a claim for knee pain; he had hip and knee 
pain associated with activity, although he also had daily 
pain unrelated to activity; he had increasingly given up 
sports since 1994 because physical activity caused hip and 
knee pain which limited what physical activity he could do 
the next day; he was not currently taking any medication; his 
range of motion of the knees and hips was limited by intense 
and debilitating pain; and he currently had knee numbness 
(unspecified knee), weakness, and difficulty walking stairs. 

After a review of the evidence, the Board finds that the 
veteran did not incur a right knee or left knee injury or 
disability in service.  The veteran has not even alleged that 
he incurred a knee injury or disease in service.  Service 
medical records are negative for evidence of injury, 
complaints, diagnosis, or treatment of a knee disorder during 
service.  As such, the service medical records do not 
demonstrate a chronic knee disability in service.  In this 
regard, the Board notes that, at service separation, the 
veteran reported a one week history (at an unspecified time) 
of right knee buckling.  However, the time of occurrence of 
such symptoms is not indicated and the symptoms were resolved 
at service separation, as indicated by the veteran's reported 
history and the physical examination at the service 
separation examination in January 1993.  

Additionally, post-service VA outpatient treatment records 
reflect that the veteran reported no history of knee injury, 
including in service.  For example, the clinical history 
given in November 1996 at the time of the MRI specifically 
noted ho history of prior surgery or specific injury.  At the 
VA orthopedic examination in April 1997, the veteran reported 
no prior injury, with onset of knee pain in 1995.  In October 
1997, the veteran wrote that he "never had problems with my 
knees before I returned from the Persian Gulf War." 

The Board has also considered the veteran's personal hearing 
testimony to the effect that his bilateral knee pain began at 
about the same time as his (now service-connected) hip pain.  
The service medical records, however, demonstrate the onset 
of hip pain in service in 1992 and continuing into 1993, but 
do not demonstrate simultaneous complaints of knee pain in 
service.  In light of this evidence, and the veteran's other 
hearing testimony, written submissions, and reported 
histories on multiple occasions during VA treatment after 
service of post-service onset of bilateral knee pain, the 
weight of the evidence demonstrates that the veteran did not 
incur a right knee or left knee injury or disability in 
service. 

The weight of the evidence also demonstrates that the veteran 
first experienced bilateral knee pain after service 
separation which has not been related by medical evidence to 
an injury or disease in service.  In this regard, the Board 
finds the veteran's hearing testimony that he experienced 
bilateral knee symptomatology since the time he filed his 
first service connection claim in 1993 to be of minimal 
weight for the following reasons: this is inconsistent with 
his other hearing testimony that bilateral knee pain began at 
the same time as bilateral hip pain (during service in 1992); 
this is inconsistent with histories presented by the veteran 
during VA outpatient treatment, such as a May 1997 entry of 4 
to 5 years of hip pain and only 2 and 1/2 years of knee pain; 
in his March 1993 Application for Compensation, when he 
specified various claimed disabilities, the veteran did not 
mention bilateral knee pain; and multiple VA outpatient 
treatment entries histories of knee pain which demonstrate 
the onset of knee pain years after service separation.  

The Board notes that during VA outpatient treatment the 
veteran presented a history of bilateral knee pain close in 
time to service separation.  For example, in July 1997, the 
veteran presented a 5 year history of bilateral knee pain 
with no history of trauma.  This is outweighed, however, by 
evidence which shows no symptomatology noted or found at the 
service separation examination, an absence of record of 
complaints or treatment for knee symptomatology until 1996, 
and multiple histories reported by the veteran during VA 
outpatient treatment and at VA examination of a later onset 
of knee symptomatology after service separation, beginning in 
late 1994 or 1995.  For example, in November 1996 he 
presented a one and 1/2 year history of knee pain, in March 
1997 a two year history of knee pain, in March 1997 a three 
year history of knee pain, in April 1997 (VA orthopedic 
examination) that his knees began hurting in 1995, in May 
1997 a two and 1/2 year history of knee pain, and in October 
1997 a three or four year history of bilateral knee pain 
(which would, even at the earliest, still be months after 
service separation).  

For these reasons, the Board finds that right knee and left 
knee pain and weakness were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.317; 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

The Board notes that the June 1997 and August 1998 RO rating 
decision denied the veteran's claims for service connection 
for right and left knee disability on the basis that the 
claims were not well grounded.  However, the September 2000 
statement of the case informed the veteran of the legal 
requirements to establish direct service connection, 
including the regulations pertaining to direct service 
connection, 38 C.F.R. § 3.303, and regarding the merit-based 
application of reasonable doubt.  The veteran and his 
representative have at all times argued the case for service 
connection on the merits, and the veteran has not been 
mislead into presenting evidence or argument only on the 
requirements for well groundedness.  For these reasons, the 
Board finds that the veteran has not been prejudiced by the 
determination that the claims for service connection for 
right and left knee disability were not well grounded, nor by 
the Board's current decision on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Initial Ratings for Right and Left Hip Disabilities

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the service-connected 
right and left hip disabilities at issue here.  Disability 
ratings are determined by applying the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule), 
found in 38 C.F.R. Part 4 (2000).  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two ratings should be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Where the particular disability for which the 
veteran is service connected is not listed under a specific 
diagnostic code, it is rated by analogy to a closely related 
disability in which not only the functions affected but also 
the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The Court held that, in a claim 
of disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic Code 5255 provides that for impairment (malunion) 
of the femur with slight knee or hip disability, a 10 percent 
rating is warranted; for impairment (malunion) of the femur 
with moderate knee or hip disability, a 20 percent rating is 
warranted.  38 C.F.R. § 4.71a.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran contends generally that an initial rating in 
excess of 10 percent is warranted for his service-connected 
undiagnosed illnesses manifested by right and left hip pain 
because right and left hip pain and fatigue limit his 
physical activities, including running, walking, and 
prolonged working. 

The evidence in this case shows that the veteran experienced 
hip pain in service in 1992 and 1993, and at service 
separation was taking medication for hip pain.  Immediately 
after service in March 1993, he filed a claim for service 
connection for hip pain.  In February 1997, he filed a claim 
for service connection for right and left hip pain as due to 
an undiagnosed illness.  A June 1997 rating decision on 
appeal granted service connection for right and left hip pain 
as due to an undiagnosed illness and assigned a 10 percent 
disability rating for each using Diagnostic Code 5255, as 
analogous to slight disability of the hip due to malunion of 
the femur.  The 10 percent initial rating for right hip pain 
was made effective from November 1996, while the 10 percent 
initial rating for left hip pain was made effective from 
November 1994.  

Private treatment records reflect that in January 1996 the 
veteran was involved in an automobile-pedestrian accident, 
and subsequently complained of bilateral hip pain.  X-rays of 
both hips in January 1996 were unremarkable.  During VA 
outpatient treatment in November 1996, X-rays of the 
veteran's hips were normal, though the veteran was noted to 
have minimal lumbar scoliosis.  In November 1996, the veteran 
complained that his hips popped, clicked, and were painful, 
and was found to have crepitus and full ranges of motion of 
the hips without pain, which was diagnosed as arthralgias of 
the hips.  In March 1997, the veteran complained of bilateral 
hip pain.  A physical therapy evaluation revealed full active 
and passive ranges of motion of the hips, and full muscle 
strength with some hip pain, assessed as bilateral hip pain.  
The evaluation indicated that the veteran would benefit from 
an exercise program to help decrease symptoms.  

At a VA examination in January 2000, the veteran complained 
of bilateral hip pain, right slightly more painful than the 
left, and that the pain was increased by bowling.  He also 
complained of weakness and fatigability, incoordination and 
alternating limps, and occasional popping and numbness.  
Ranges of motion were measured as 105 degrees of flexion on 
the right and left, abduction of 35 degrees on the right and 
40 degrees on the left, adduction of 30 degrees on the right 
and 35 degrees on the left, internal rotation of 30 degrees 
in both hips, and external rotation of 65 degrees in both 
hips, with slight complaint of pain at the terminal 
degenerates.  X-rays in January 2000 revealed no changes 
since previous X-rays in November 1996.  The diagnosis was 
right and left hip pain due to an undiagnosed disorder.  The 
examiner opined that functional impairment due to bilateral 
hip disability was "minimal" and could not be stated in 
terms of degrees of additional loss due to the subjective 
nature of the factors.  

At a personal hearing in August 2001 before the undersigned 
member of the Board, the veteran testified regarding his hips 
in relevant part as follows: he was not then taking any 
medication; there was a different sport he had been unable to 
play each year since 1994; he had hip pain associated with 
physical activity, including pain the following day or the 
second day, but also had hip pain every day regardless of 
activity; the pain was intense and debilitating; and range of 
motion of the hips was limited by pain.   

After a review of all the evidence, the record reflects that, 
at all times during the pendency of the claim, the veteran's 
service-connected right and left hip disabilities have each 
been manifested by not more than slight hip disability 
analogous to malunion of the femur due to bilateral hip pain 
and painful motion.  The veteran's right hip and left hip 
disabilities have been rated by analogy under Diagnostic Code 
5255, which provides that for disability (of malunion of the 
femur) manifested by slight hip disability, a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a.  The Board finds 
that Diagnostic Code 5255 is the most appropriate diagnostic 
code to rate the veteran's right and left hip disabilities 
because the limitations of the hips due to pain affect a 
similar anatomical location (hip joint) and symptomatology 
(pain and limitation of motion and function).  See 38 C.F.R. 
§ 4.20.  

With regard to the selection of diagnostic code, the Board 
has considered all potentially applicable diagnostic codes to 
determine if an initial rating in excess of 10 percent is 
warranted, but finds that an initial rating in excess of 10 
percent under another diagnostic code is not warranted by the 
evidence of record for any period of the claims.   Diagnostic 
Code 5251, which provides a rating for limitation of 
extension of the thigh to 5 degrees, provides a maximum 10 
percent rating.  38 C.F.R. § 4.71a.  Likewise, Diagnostic 
Code 5252 provides that for limitation of flexion of the 
thigh to 45 degrees, only a 10 percent rating is warranted.  
While Diagnostic Code 5252 provides that for limitation of 
flexion of the thigh to 30 degrees, a 20 percent rating is 
warranted, the evidence in this veteran's case does not 
demonstrate limitation of flexion of either thigh to 30 
degrees, even with considerations of additional limitation 
due to weakness or painful motion of the hips.  38 C.F.R. 
§ 4.71a.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
202.   While Diagnostic Code 5253 provides a 20 percent 
rating for impairment of the thigh manifested by limitation 
of abduction of, or motion lost beyond, 10 degrees, the 
evidence does not demonstrate limitation of abduction or 
motion lost beyond 10 degrees, even with considerations of 
limitation of motion due to weakness or painful motion.  The 
January 2000 VA examination specifically found 35 degrees of 
abduction on the right and 40 degrees of abduction on the 
left.  Under Diagnostic Code 5253, the maximum rating for 
limitation of adduction of the thigh, manifested by inability 
to cross legs, is 10 percent, and the maximum rating for 
limitation of rotation of the hip, manifested by inability to 
toe-out more than 15 degrees in the affected leg, is also 10 
percent rating.  38 C.F.R. § 4.71a.   

In determining the appropriate initial rating on appeal, the 
Board has considered the veteran's reports of subjective 
pain, limitation of certain activities due to pain, and 
limitation of motion due to painful motion, as well as his 
reported symptom of weakness.  The Board has also considered 
the veteran's personal hearing testimony regarding physical 
limitations of activities due to pain.  The evidence shows 
that the veteran's right and left hip disabilities are each 
manifested by either full motion with pain or limitations of 
motion which, without considerations of pain, are less than 
to a compensable level under variously applicable diagnostic 
codes manifested by pain with motion.  

Even with consideration of weakness and painful motion, 
however, the Board finds that, for the pendency of the 
initial rating claims, the veteran's right hip and left hip 
disabilities have not been productive of more than slight hip 
disability.  Even with considerations of pain and weakness, 
the evidence does not demonstrate more than slight limitation 
of function of either the right or left hip to warrant an 
initial rating in excess of the currently assigned 10 percent 
rating for any period during the claim.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
8 Vet. App. 202.  In this regard, the Board finds it 
significant that the medical evidence includes the January 
2000 VA examiner's opinion that functional impairment due to 
bilateral hip disability was only "minimal."  The January 
2000 VA examiner's opinion was based on the veteran's history 
of hip symptomatology, all of the veteran's reported 
complaints, a thorough physical examination including ranges 
of motion testing with notations of pain, and X-ray 
examination.  

Other evidence which tends to show not more than slight 
limitation of function due to right or left hip disability 
includes the veteran's written assertions and testimony, 
which indicate some subjective reports of daily pain, but 
which also indicate that bilateral hip pain is associated 
with activity.  The veteran has testified that he cannot play 
the sports he once played, but also indicated that his 
bilateral hip pain was associated with prolonged working.  He 
attributed his limitations equally to his non-service-
connected right and left knee disabilities as to his service-
connected right and left hip disabilities.  The physical 
therapy the veteran underwent for his hips was designed to 
decrease symptoms, and the veteran testified at the personal 
hearing that he was not taking any medications for his hip 
disabilities.  While the veteran undoubtedly has some hip 
pain with physical activities, he also has good ranges of 
motion of both hips.  The painful motion is accounted for by 
the assignment of a 10 percent initial rating. 

A rating in excess of 10 percent for any period during the 
pendency of the claims for determination of initial rating 
for right hip and left hip disability is not warranted 
because the weight of the evidence does not demonstrate 
impairment of either hip during this period which more nearly 
approximates moderate hip disability.  As the analysis above 
indicates, the evidence demonstrates noncompensable 
limitation of motion of the right and left hips, with a 
slight disability warranting a 10 percent rating based on 
painful motion of the hips.  The evidence does not 
demonstrate that, even with considerations of painful motion 
and weakness, either the right or left hip disability more 
nearly approximates moderate hip disability as contemplated 
by Diagnostic Code 5255 for any period of time.  38 C.F.R. 
§ 4.71a.  For these reasons, the Board finds that the 
criteria for an initial rating in excess of 10 percent for an 
undiagnosed illness manifested by right or left hip pain have 
not been met.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5299-5255; 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159). 

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal.  However, as the preponderance of the 
evidence is against the veteran's claims on appeal, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of any of these issues on that basis.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. § 3.102. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected right hip or left hip 
disability has independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards for rating left knee disability.  The veteran has 
indicated that he missed a few days from work due to 
orthopedic problems which included the hips, he has not had 
any hospitalization for hip disabilities, and, although 
rating by analogy, the rating criteria addresses by analogy 
the veteran's hip pain, limitations, and symptomatology.  
Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).   


ORDER

An appeal for service connection for right knee disability, 
including as due to an undiagnosed illness, is denied.

An appeal for service connection for left knee disability, 
including as due to an undiagnosed illness, is denied.

An appeal for an initial rating in excess of 10 percent for 
service-connected undiagnosed illness manifested by right hip 
pain is denied. 

An appeal for an initial rating in excess of 10 percent for 
service-connected undiagnosed illness manifested by left hip 
pain is denied. 


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

